Citation Nr: 1739924	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist disability, to include as due to undiagnosed chronic illness.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for aching joints, to include as due to an undiagnosed chronic illness.

5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to service connection for muscle spasms of the legs, to include as due to an undiagnosed chronic illness.

7.  Entitlement to service connection to service connection for chronic fatigue syndrome, to include as due to an undiagnosed chronic illness.

8.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed chronic illness.

9.  Entitlement to service connection for muscle spasms of the arms, to include as due to an undiagnosed chronic illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 1989 and from March 1990 to March 1994.  He served in Southwest Asia during his second period of active service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to a rating in excess of 30 percent for maxillary sinusitis has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

In May 2017, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for a right wrist disability, a right knee disability, a left knee disability, aching joints, right carpal tunnel syndrome, muscle spasms of the legs, chronic fatigue syndrome, irritable bowel syndrome, and muscle spasms of the arms be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a right wrist disability, to include as due to an undiagnosed chronic illness, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for aching joints, to include as due to an undiagnosed chronic illness, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

6.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for muscle spasms of the legs, to include as due to an undiagnosed chronic illness, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

7.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for chronic fatigue syndrome, to include as due to an undiagnosed chronic illness, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

8.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for irritable bowel syndrome, to include as due to an undiagnosed chronic illness, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

9.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for muscle spasms of the arms, to include as due to an undiagnosed chronic illness, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a statement received in May 2017, the Veteran expressed his intent to withdraw the claim for service connection for a right wrist disability, a right knee disability, a left knee disability, aching joints, right carpal tunnel syndrome, muscle spasms of the legs, chronic fatigue syndrome, irritable bowel syndrome, and muscle spasms of the arms.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to service connection for a right wrist disability, to include as due to an undiagnosed chronic illness, is dismissed.

The claim of entitlement to service connection for a right knee disability is dismissed.

The claim of entitlement to service connection for a left knee disability is dismissed.

The claim of entitlement to service connection for aching joints, to include as due to an undiagnosed chronic illness, is dismissed.

The claim of entitlement to service connection for right carpal tunnel syndrome is dismissed.

The claim of entitlement to service connection for muscle spasms of the legs, to include as due to an undiagnosed chronic illness, is dismissed.

The claim of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed chronic illness, is dismissed.

The claim of entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed chronic illness, is dismissed.





The claim of entitlement to service connection for muscle spasms of the arms, to include as due to an undiagnosed chronic illness, is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


